 PEPSI COLA BOTTLING COMPANYPepsi Cola Bottling Company and General Teamsters,Chauffeurs, Warehousemen & Helpers, Local 982,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen & Helpers of America. Cases31-CA-7907, 31-CA-7931, and 31-RC-4077May 14, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn February 14, 1979, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order,2as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, PepsiCola Bottling Company, Mojave, California, its offi-cers, agents, successors, and assigns, shall take the ac-tion set forth in the said recommended Order, as somodified:1. Substitute the following for paragraph 2(a):"(a) Offer Charlie Easttom, Kenneth Towne andSteven Peffly immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudiceI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.Following the Administrative Law Judge's Decision, Case 31-RC-4077was inadvertently severed and remanded to the Regional Director prior todecision by the Board. On March 8, 1978. the Acting Regional Directorordered that the representation case be transferred to the Board and bereconsolidated with the unfair labor practice cases. We nov. adopt the Ad-ministrative Law Judge's recommended Order remanding the representationproceeding to the Regional Director to open and count the challenged bal-lots and issue the appropriate certification.to their seniority or any other rights or privileges pre-viously enjoyed, and make them whole for any loss ofearnings suffered by reason of their discharges, in themanner set forth in the Section herein entitled 'TheRemedy.'"2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that Case 31-RC-4077 be,and it hereby is, remanded to the Regional Directorfor Region 31 to open and count the ballots of Ken-neth Towne, Steven Peffly. Charlie Easttom, andCharles Van de Voorde, and thereafter to prepareand cause to be served on the parties a revised tally ofballots, including therein the count of said ballots,upon the basis of which he shall then issue the appro-priate certification.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing at which all parties had an op-portunity to present evidence and cross-examine wit-nesses, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct, and has ordered us to post this notice. We intendto abide by the following:The National Labor Relations Act gives all em-ployees the right:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutualaid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT discharge or issue written disci-plinary warnings or otherwise discriminateagainst our employees in regard to their hire ortenure of employment or any condition of em-ployment because they have supported or en-gaged in activities on behalf of General Team-sters, Chauffeurs, Warehousemen and Helpers,Local 982, or any other labor organization.WE WILL NOT interrogate employees abouttheir union sympathies or activities or about theunion sympathies or activities of other employ-ees.WE WILL NOT threaten employees with dis-charge because of their union sympathies or ac-tivities.242 NLRB No. 48265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE Wll.L. NOT promise employees improvedterms and conditions of employment or promisethem that their grievances will be remedied inorder to discourage them from supporting aunion.WE WII.LL NOF order employees not to wearunion buttons or threaten them with trouble ifthey wear union buttons.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them under Section7 of the Act.WE WILL offer Charlie Easttom, KennethTowne, and Steve Peffly immediate and full rein-statement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and WEwIt L. make them whole for any' loss of earningssuffered by reason of their discharges, with inter-est.WE wl.l. remove from our records the unlaw-ful written disciplinary warnings issued to Char-lie Easttom. Kenneth Towne, Steven Peffly, andQuintin Christie, and any reference thereto.PEPSI COl.A Bor1i.IN(; COMPANYDECISIONSIAl EMIN I ()F li CASJERROI I) H. SIIAPIRO, Administrative Law Judge: Thehearing in this consolidated proceeding, which took placeOctober 24 25, 1978, was based on unfair labor practicecharges and a representation petition filed by the GeneralTeamsters, Chauffeurs. Warehousemen & Helpers. Local982, International Brotherhood of Teamsters. Chauffeurs.Warehousemen & Helpers of America. herein called theUnion.' The charge in Case 31 -CA 7907 was filed April 13.1978, and the charge in Case 31 CA- 7931 was filed April24, 1978. The General C(ounsel of the National Labor Rela-tions Board herein called the Board, by the Regional Direc-tor for Region 31. issued a consolidated complaint in theunfair labor practice proceeding on September 8, 1978,which was amended at the hearing, alleging that Pepsi ColaBottling Company, herein called Respondent,: has engagedin unfair labor practices within the meaning of Section8(a)(1) and (3) of the National Labor Relations Act, hereincalled the Act. Respondent filed a timely answer, which itamended at the hearing, denying the commission of thealleged unfair labor practices.On March 15. 1978, the Union filed a representation pe-tition in Case 31 RC-4077 seeking an election in a unit ofI In its answer to the complaint Respondent admits that the Union is alabor organization within the meaning of Sec. 2(5) ,of the Act.I Respondent admits that it meets the Board's applicable discretionaryjurisdictional standard and is an employer engaged in commerce within themeaning of Sec. 2(6) and (7) of the Act. Accordingly. I find that it willeffectuate the policies of the Act for the Board to assert its jurisdiction overthe unfair labor practice casesemployees employed at Respondent's MoJave acility. Pur-suant to a Stipulation For Certification Upon C'onsent Elec-tion, an election by secret ballot was conducted on April 25.1978, among the employees in an agreed-upon bargainingunit. The tally of ballots showed that there were approxi-mately 12 eligible voters, that 12 ballots were cast, that 4 ofthe ballots were cast for and 4 against the Union, and that4 ballots were challenged. The challenged ballots were suflficient to affect the results of the election, so on SeptemberII 1978, the Regional Director for Region 31 issued a re-port on challenged ballots and an Order consolidating therepresentation case with the unfair labor practice cases inorder to resolve the issues raised by the challenges. TheRegional Director also ordered that after a Decision hb anadministrative law judge the representation case be trans-ferred and continued before the Board.Upon the entire record, from my observation of the de-meanor of' the witness, and having considered the post-hearing briefs. I make the following:FINDIN(iS (I IA( II. IlE AIl.[FI(;E) UNFAIR L.ABOR PRA('II('[SA. The Setting and Questions 7To Be DecidedRespondent manufactures and distributes soft drinks. Itoperates a production facility in Bakersfield. California,and distribution warehouses in Bakersfield and Mojave.California. Stanley Papstein. Respondent's general salesmanager. exercises overall supervision of Respondent'sbusiness. His office is located in Bakersfield, which is about60 miles from Mojave. The day-to-day operations at Moja-ve are supervised by a sales manager who hires. fires, makeswork assignments, and generally supervises the work of theemployees employed at that facility. )uring the time periodinvolved in this case, except for a hiatus of 8 weeks as dis-cussed infra. Anthony Chisholm was the manager of theMojave facility. He was manager since November 1976 andsupervised the approximately 8 to 10 workers employed atthat location. This case involves the Union's effort to orga-nize these employees. It is the General Counsel's conten-tion, as alleged in the consolidated complaint, that in re-sponse to the Union's organizational campaign Respondentdischarged three employees because of their union activi-ties, issued written disciplinary warnings to four employeesbecause of their union activities, threatened employees withreprisals because of their union activities, interrogated em-ployees about their own and other employees' union activi-ties, created the impression that the employees' union ac-tivities were being kept under surveillance, directedemployees to stop wearing union buttons, changed an em-ployee's terms and conditions of employment because of hisunion activities, and suggested to employees that Respon-dent would grant improved employment benefits if they didnot support the Union.B. The ict.s: ,4 ChronologvIn 1977 Respondent's Mojave manager, Chisolm, made itplain to new employees that Respondent was opposed tounion representation and would retaliate against employeeswho supported a union. Employee Easttom credibly testi-266 PEPSI COlA BOTITLING COMPANYfled that at the time of his hire, in March 1977, Chisholmwarned that if he had any ideas about union representationor talked about a union he would he discharged. Similarly,employee Towne credibly testified that at the time of hishire, in June 1977. Chisholm told him that he liked to em-ploy younger applicants because older employees "gotideas." and as an example of this. he stated that one ofRespondent's employees had recently tried to persuadeother employees to support a union so Respondent dis-charged him.'On February 6 Chisholm was terminated as the managerof the Mojave facility and given the option of transferringto Respondent's Bakersfield facility. On either February 7or 8, 1978.4 General Manager Papstein introduced ConnerRegal to the employees as the person in charge of the Mo-jave warehouse. Papstein said nothing about Chisholm'semployment status, since Chisholm had not decidedwhether to accept the transfer to Bakersfield.During the first 3 days of March route salesmen Pefily.Easttom. Christie, Peterson. and Towne signed cards autho-rizing the Union to represent them for purposes of' collec-tive bargaining. On March 3, after work. the five card sign-ers attended a union meeting at ('hristie's home where twounion representatives spoke to them.Within I or 2 days after the emloyees had met with theunion representatives at Christie's home, Chisholm spoke toemployee Towne about the meeting. While at the Mojavewarehouse. ('hisholm invited Towne to join him after workat Reno's Bar, a Mojave drinking establishment. Duringtheir conversation at Reno's, ('hisholm asked whetherTowne had "anything to do with that meeting the othernight." Towne professed ignorance. Chisholm indicatedthat he did not believe Towne, and stated that he feltTowne knew about "that union meeting" which had beenheld the other night. Towne admitted that there had beensuch a meeting. Chisholm asked whether Towne had an-thing to do with the meeting. l'owne replied that he hadattended it because he wanted to hear what was said. Chis-holm told Towne that Respondent would not go for a unionand warned that when Respondent learned about theUnion. Towne would be discharged. Chisholm suggestedthat Towne visit Respondent's owner and advise him aboutthe employees' grievances and see whether the employeescould work out something with Respondent's owner. Chis-holm explained to Towne that this was a better way thanunion representation to handle the employees' grievances.and that b handling them in this fashion Towne would notlose his job.'On approximately March 10 Chisholm. in a conversationChisholm did not specifically den) having ,oiced these statements whenhe hired Towne and Easttom rather, he generally testified that he never toldprospective or new employees that the) would he ill advised It considerunion representation .Since Towne and ]{asttosm impressed me as crediblewitnesses when they testified about the statements they attributed Io Chis-holm. I have credited their testimony.Unless otherwise specified all dates in this Decision refer to 1978s The description of this conversation is hased on Towne's estimony Chis-holm acknowledged having a conversation with Towne about the Union atReno's Bar in earl) March. hut he testified that the nl) thing said about theUnion was that Towne volunteered the information that the employees werehaving meetings at Christie's home I have rejected Chisholm's version be-cause in his bearing and demeanor Towne impressed me as a more crediblewitness. In so concluding, and in considering Twne's further testimonyabout his March 30 cersalion with Chisholm. infti, I have taken intowith employee Christie at Reno's Bar, stated "I hear youguys are going to go union." Christie indicated this wastrue. Chisholm remarked that Respondent's owner "is notgoing to go for it." Christie explained to Chisholm why theemployees felt that they had no choice but to seek unionrepresentation. Chisholm stated that he wished the employ-ees had spoken to him before going to the Union becauseRespondent's owner "would just as soon give up the terri-tory than go union." Chisholm asked when the next unionmeeting was scheduled and whether he could be present.Christie indicated that he would let Chisholm know whenthe next meeting took place.,On March 15 Respondent's District Sales ManagerJerald Mason. who was visiting the Mojave warehouse, in-vited employee Peterson, who had worked under Mason'ssupervision in 1975 and 1976 when Mason was manager. tojoin him ftr a cup of coffee. While in Mason's automobileon their waly for coffee, Mason stated that he had alwaysbeen honest with Peterson and wanted Peterson to be hon-est with him. Mason then stated that he understood that theemployees "were going union" and asked whether it wastrue. Peterson indicated this was true. Mason asked whatthe Union had to offer the employees. Peterson describedwhat the Union had to offer. Mason ended the conversationby stating "it s going to be hard: it is not going to be easy:that's not a threat, but it is not going to be easy for ouguys to go union."'On approximately March 23 Peffly. Peterson. Christie.t'asttom, and Towne. the employees who had signed unioncards and attended the union meeting at Christie's house.were directed by Respondent to read Respondent's workrules and policies and to sign a statement lor Respondentindicating that they had read and agreed to abide b, them.'account the act that in his initiail affidavit given he Board lowne slated thathe had neser discussed the non with ( hisholm Howsever. Towne. n tesli-fying about these cnversatins. testiftied In a straightforward, candid marin-ner and impressed me as being an hnesl witness, whereas ('hisholm did nolI The description of this conversation s based upon Christie's estimon('hisholm acknowledged that he dlscussed the Union at Reno's ar with('hrisile. hut he testified thai it .ta (Chrlstie who Initiated the convervationby asking what (hisholm elt would happen II the emplo)ees supported hotinion. Chisholm further iesiitied that in response he warned Christie thatRespondenl's owner would shut the plant down and suggested to Christiethat the employees' remeds their grievances b talking about them withRespondent's owner When Christie stated I was t* late tIr the emphlsee,to do that as they had already signed up tir the nion. (Chisholm testifiedthat he stated "God be with !ou" and epressed a willingness to go with theemployees to talk with Respondent's ow, ner I have rejected ('hlsholm's testi-mon) because Christie. in bearing and demeanor. nimpressed me as .a morecredible witness' The description of this conversation is based upon Peterson's testimonMason acknowledged that he spoke t Peterson about the Union duringMarch while in his car on the wa? for coffee. but he presented an entirelydifferent version. I have rejected his testimons because Peterson Impressedme as a more credible witness"Peterson signed this statement on Mirch 23. Christie, March 23: Peties.March 24. 1astiom. March 27: and Towne. March 28 I reject Papslein'tesilmony. presented for the first time during cross-examin tion, that duringMarch one of the loaders was alo required to re-sign such a statementThus. G.C. FEsh 12, stipulated into evidence. constitutes n admission byRespondent that Peffis. Easitorm. Towne. Peterson, and ('hristie were theonly emplo,)ees who were required in March to re-sign a statement that theyhad read Respondent's work niles and policies and would abide bh themThere is no indication n that elhhit that a loader. whoi Papsten signifi-cantl) failed to identif, was also required to re-sign such a statement Underthe circumstances, absent corroboration. I reject Papslein's lestimon! n thispoint. In addition. as I have observed. intrna all of Papstein's testimosny aboutthis subject is extremel vgiue. evasle, and contradictory267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEach of these employees had previously signed such a state-ment at about the time they started working as route sales-men.On approximately March 27 employees Easttom andTowne received written disciplinary warnings.On either March 29 or March 30 Papstein asked em-ployee Christie whether the union button he was wearingon his work jacket was a part of the "dress code." Christieindicated that he did not know and asked whether it was apart of the "dress code." Papstein answered, "no." Christieasked whether Papstein wanted him to remove the button.Papstein answered, "yes, that's right." Christie removed thebutton and placed it in his pocket.9On March 30 at about 9 p.m. Towne spoke to Chisholmover the telephone under the following circumstances. Ear-lier in the evening Towne phoned the warehouse to havethe loaders place some merchandise on his truck which hehad forgotten to load. At this time he was asked if he knewwhere Peffly was since it was 9 p.m. and raining very hard,and it was unusual for a route salesman to be cut that late.Towne stated that he would see if he could locate Peffly. Hephoned Peffly's house without success, then phoned Reno'sBar where Respondent's employees socialized. Peffly wasnot there. However, Chisholm, who was at the bar, spoke toTowne. Towne asked whether Chisholm knew the where-abouts of Peffly, as the loaders wanted to know when hewas returning to the warehouse. Chisholm indicated that hehad no idea where Peffly was and asked "what do youreally want him for?" Towne repeated what he had statedpreviously. Chisholm again indicated that he did not feelthis was the real reason Towne was looking for Peffly.When Towne insisted that he only wanted to know if Pefflywas all right as it was rather late for him to be out makingdeliveries, Chisholm abruptly shifted the topic of conversa-tion to the Union. He stated that he intended to talk toRespondent's owner for the purpose of getting the employ-ees better working conditions including better wages andshorter working hours, and that because of this the employ-ees would not have to have union representation and couldjust forget about the Union.On March 30 when Peffly eventually returned to thewarehouse at about 9:30 p.m. he was summoned into thewarehouse office by Chisholm who had driven from Reno'sBar to the warehouse. Chisholm asked Peffly why Townehad been trying to contact him that night and askedwhether there was a union meeting being held that night.Peffly stated that he knew nothing about a union meeting.Chisholm warned Peffly that if he learned that he was lyingabout this Chisholm would discharge him. Peffly assuredChisholm that he was telling the truth. Chisholm stated thatRespondent expected its employees to be loyal and trust-worthy. Peffly agreed. The conversation ended when Chis-holm told Peffly to return to complete his paperwork.'09 Papstein's instruction that Christie remove his union button is basedupon Christie's testimony. Papstein denied giving this instruction, but testi-fied that he only asked whether the button was a part "of his dress code" or"part of the uniform," and that Christie did not answer nor did Papstein sayanything more. I have rejected Papstein's testimony because Christie im-preued me as a more credible witness.10 The description of what took place on the evening of March 30 is basedon the testimonies of Towne and Peffly. Chisholm testified that one eveningin late March, but not March 30, he spoke to Towne over the phone fromReno's Bar, Towne asked whether he had seen Peffly but did not indicateOn or about April 3 Chisholm actively resumed his posi-tion as the manager of the Mojave facility.During the week of April 3 Chisholm, on two separateoccasions, spoke to employee Peffly about the union buttonPeffly was wearing. The first time, in the presence of Van deVoorde, Chisholm instructed Peffly to remove the unionbutton he was wearing on his jacket, stating to Peffly that itwas not part of his uniform. Peffly removed the button.About 2 days later Chisholm asked whether Peffly liked hisunion button. Peffly indicated that he liked the button. Inresponse Chisholm stated that he hoped the union buttonwould get Peffly out of trouble when he got into trouble.Peffly asked what Chisholm meant by this remark. Chis-holm answered that Peffly should interpret it however hewished."On April 4 employees Peffly and Towne were issued writ-ten disciplinary warnings. On April 6 Easttom and Townewere issued written disciplinary warnings. On April 10Towne and Christie were issued written disciplinary warn-ings and Easttom and Towne were discharged. On April 19Peffly was issued written disciplinary warnings and was dis-charged.On April 25 the representation election was conducted inCase 31-RC 4077 which, as described above, resulted in atie vote.C. Analysis and Conclusionary FindingsI. Respondent's responsibility for Chisholm's conductIn March 1978, as I have found supra, Chisholm interro-gated employees about their union activities and indicatedto employees that Respondent was opposed to the employ-ees being represented by the Union and would dischargethem if they supported the Union. Respondent takes theposition that it was not responsible for Chisholm's conductduring March because he was not the manager of the Moja-ve facility and was not even employed by Respondent dur-ing that period. I am of the opinion that Chisholm's Marchstatements are attributable to Respondent even if he wasnot employed by Respondent. For, in view of the Act'sguarantee to employees of "complete and unhampered free-dom of choice" as to bargaining representation, the test ofemployer liability is not "the strict application of the rulesof respondeat superior," but whether "the employees woaldhave just cause to believe that solicitors ... were acting forand on behalf of management." International Association ofMachinists; Tool and Die Makers Lodge No. 35, etc. v.N.L.R.B., 311 U.S. 72, 80 (1940). Nor is it controllingwhy he was looking for Peffly, and that there was no discussion betweenthem about union activity. Chisholm also testified that later that evening herode to the warehouse with Van de Voorde who had been waiting in the barfor Peffly to return so that he could check in his truck. Chisholm testified thatupon reaching the warehouse he asked Peffly whether the employees werehaving a union meeting that night, explaining to Peffly that Towne had beentrying to reach him. I have rejected Chisholm's testimony because whenTowne and Peffly testified about the events of March 30 they impressed meas being honest witnesses, whereas Chisholm did not." The description of Chisholm's remarks about Peffly's union button arebased upon Peffly's testimony. Chisholm admitted speaking to Peffly abouthis union button early in April, but testified that he did not tell him toremove it but simply asked whether it was a part of his uniform. I haverejected Chisholm's testimony inasmuch as Peffly, in bearing and demeanor,impressed me as the more credible witness.268 PEPSI COLA BOTTLING COMPANY"whether the specific acts performed were actually autho-rized or subsequently ratified." Section 2(13) of the Act;N.L.R.B. v. Ace Comb Company and Ace Bowling CompanyDivision of America Corporation, 342 F.2d 841, 844 (8th Cir.1965). The following facts considered in the light of thisprinciple establish Respondent's liability for Chisholm's co-ercive conduct in March.(a) Although Papstein introduced Connor Regal to theemployees as the person in charge of the Mojave facility,Papstein said nothing to the employees about Chisholm'semployment status, and the record reveals that Respondentnever told the employees that Chisholm was no longer in itsemploy. In fact, the record reveals that during March aperson high up in Respondent's management hierarchy.employees of Respondent, and one of Respondent's princi-pal customers, were under the impression that Chisholmwas still employed by Respondent. Respondent's districtsales manager, Mason, who spent a substantial amount oftime in March working at the Mojave facility, testified thatthe reason Chisholm was not present at that facility duringMarch was because he was absent due to sickness. Employ-ees Van de Voorde and Towne testified that during theperiod that Connor Regal worked at the Mojave facilitythat they were under the impression that Chisholm was ab-sent from work due to his vacation. The testimony of IreneRasmussen, the supervisor for one of Respondent' principalcustomers who regularly spoke with the manager of theMojave facility, indicates that she was not informed thatChisholm had been replaced of had been terminated.Rather, she testified that during March she regarded Chis-holm as the person responsible for seeing to it that Respon-dent's vending machines were in good working condition.Respondent's payroll records indicate that the person whomaintained these records believed that Chisholm, fromFebruary 6 through 26, was an employee of Respondent."Despite the General Counsel's request made at the start ofthe hearing, Respondent failed to produce the payroll rec-ords from February 26 to April 3: hence, I infer that theylikewise would have indicated that Chisholm was treated asan employee during this period. I also note that the payrollrecords for the period from February 6 through 26, whichlist Chisholm as an employee, significantly fail to mentionConnor Regal.'3(b) Chisholm's March 1978 statements to employees Pef-fly, Towne, and Christie which express Respondent's oppo-sition to union representation were similar to Chisholm'sprevious statements made to Towne and Easttom in 1977when he stated that Respondent would discharge employ-ees who supported a union. Accordingly, the employees inMarch 1978 had good reason to believe that in continuingto speak in derogation of union representation, Chisholmwas still speaking on behalf of management.(c) It is undisputed that in March Chisholm was presentat the Mojave warehouse on a number of occasions and was2 Papstein testified that he was unable to explain why Chisholm wastreated as an employee for payroll purposes during this period."3 Respondent's failure to explain this omission makes Respondent's con-tention that Regal was hired as Chisholm's replacement suspect. I also notethat in its answer to the complaint Respondent admitted that Chisholm wasemployed as the manager of the Mojave facility during March. It was notuntil the day of the heanng that Respondent amended its answer to assertthat dunng the greater part of February and during March Chisholm wasnot employed as the manager.observed there by the employees, thus leading them to be-lieve that his employment relationship with Respondenthad not been severed. This is particularly true in the case ofhis March 30 conversation with Peffly which took place atthe Mojave warehouse in the manager's office. In this re-gard I also note that the frequency of Chisholm's visits tothe Mojave warehouse increased substantially from March23 through 31, as it was during that period that he workedin the warehouse with District Sales Manager Mason re-routing routes.'(d) It is undisputed that on April 3, after an absence ofonly 8 weeks, Chisholm resumed the duty of supervising theemployees as the manager of the Mojave facility. Each em-ployee to whom Chisholm had spoken to in March aboutthe Union was still employed, so even if in March they didnot think Chisholm was speaking to them on behalf of man-agement, they most certainly would have concluded thatthis was the case following his return.Based on the foregoing, particularly on the fact that afteronly a brief hiatus Chisholm resumed his role as manager, Iam of the view that the employees to whom he spoke aboutthe Union in March had just cause to believe that in speak-ing to them he was acting for and on behalf of manage-ment. By removing Chisholm from his position as managerfor only a brief period and then reinstating him, it is myview that Respondent placed him in a position where theemployees could reasonably believe that he was speakingon behalf of management when he spoke to them about theUnion during the brief period that he was not the manager.This is especially true where, as here, Respondent did notnotify the employees that Chisholm's employment relation-ship with Respondent had been severed and where mem-bers of management, employees, and even a customerthought that Chisholm was continuously in Respondent'semploy, and the coercive statements that he voiced aboutthe Union were consistent with those he had previouslyvoiced to employees when he admittedly was managing thefacility. It is for these reasons considered in their totalitythat I find Respondent is responsible for Chisholm's Marchstatements concerning the Union made to employees Peffly,Towne, and Christie.2. Respondent's conduct which violated Section 8(a)(1) ofthe Act.(a) As described supra, soon after the employees' unionorganizational meeting, Chisholm interrogated employeeTowne about Towne's knowledge of and participation inthat meeting. This interrogation had no legitimate purpose;Chisholm did not inform Towne of such a purpose nor didhe give him assurances against reprisal: rather, he warnedthat Respondent would discharge Towne if it learned hewas a union adherent. In these circumstances the interroga-tion violated Section 8(a)(1) of the Act. Likewise the threatthat Towne would be discharged because of his union ac-tivities violated Section 8(aX1) as did Chisholm's suggestion14 Based upon the credible testimony of Towne: Chisholm testified that heworked in Mojave with Mason and Papstein only 2 days, March 30 and 31.I have rejected his testimony because Towne impressed me as a more credi-ble witness. In addition, neither Papstein nor Mason corrorborated Chis-holm's testimony.269 I)t'('ISIONS OF NA'I'IONAI. LABOR RELAI IONS BOARI)that Towne take the employees' grievances to Respondent'sowner rather than remedy them with union representation.Implicit in this suggestion is the promise that Respondentwould remedy the employees' grievances if the employeesabandoned their support lor the Union.(b) On March 10, as described .upra, ('hisholm told em-ployee Christie that he had learned the employees intendedto support the Union. This statement placed Christie in theposition of having to reveal his union sentiments and activi-ties and those of the other route salesmen. When Christie'sanswer indicated that he and the other route salesmen in-tended to support the Union Chisholm interrogated himabout the next union meeting. This interrogation had nolegitimate purpose; ('hisholm did not indicate that it had alegitimate purpose nor did he give Christie assurancesagainst reprisals. Quite the opposite, he warned Christiethat Respondent would just as soon close its business ratherthan have its employees represented by a union. In thesecircumstances the interrogation violated Section 8(a)(1) ofthe Act. In addition, Chisholm's warning that Respondentwould close if the employees supported the Union consti-tutes a blatant threat that the employees would be dis-charged if' they supported the Union thus, it also violatesSection 8(a)( 1).(c) On March 15, as described upra, District Sales Main-ager Mason asked route salesman Peterson whether he andthe other route salesmen supported the Union. When Peter-son answered in the affirmative, Mason in effect asked whythe employees were supporting the Union. Mason's interro-gation of Peterson was calculated to cause him to reveal hisunion sentiments and those of other employees. It occurredin the context of Respondent's other unfair labor practicesand was without a legitimate purpose, and Mason indicatedto Peterson that the employees would have a difficult timein securing union representation while employed by Re-spondent. In light of these circumstances I am of the viewthat the interrogation violated Section 8(a)( ) of the Act.(d) On either March 29 or March 30. as described supra,General Sales Manager Papstein instructed route salesmanChristie to remove his union button. Christie complied. Therecord does not reveal that there were any special circum-stances which would allow Respondent to curtail the statu-tory right of an employee to wear a union button. Accord-ingly, by engaging in this conduct Respondent violatedSection 8(a)( ) of the Act. See. e.g. The Oh)io Ma ticHome, 205 NLRB 357 (1973).(e) On March 30, as described upra. Chisholm toldroute salesman Towne that the employees did not need aunion and could forget about union representation becauseChisholm intended to speak to Respondent's owner for thepurpose of getting the employees better terms and condi-tions of employment. This constitutes a blatant promise ofimproved working conditions to discourage the employeesfrom supporting the Union. By engaging in this conductRespondent violated Section 8(a)( 1) of the Act.(f) On March 30, as described supra., Chisholm askedemployees Peffy whether the employees were holding aunion meeting that evening and threatened to dischargem Chisholm's and Chrislie's friendship does not lessen the coercive impactof Chisholm's conduct. See, e.g.. (aster Mold M.lachitne (orpant, Inr. 148NLRB 1614, 1621 (1964).him if he learned that Pefll had been disloyal to Respon-dent by supporting the Union. ('hisholm's interrogatiot ofPeffly about the union meeting ann his threat to dischargehim if' he supported the Union violated Section 8(a)( I) ofthe Act.(g) During the first week in April, as described .supro('hisholm directed P'efti to take off his union button. and 2days later Chisholm asked whether Peffly liked his unionbutton. When Pefily answered in the affirmative, (Chisholmstated that he hoped when Peffty got into trouble the unionbutton would get him out of' it. Peffly asked what ('hisholmmeant bh this remark. ('hisholm answered that Pefflyshould interpret it however he wanted. I find that Respon-dent violated Section 8(a)(1) of the Act when ('hisholmasked whether Peffly liked his union button, directed himrn toremove the button, and implied that wearing the union but-ton would cause Peffmy to get into trouble with Respondent.(h) General Counsel alleges that Respondent violatedSection 8(a)( I ) of the Act when Chisholm changed a condi-tion of employee Easttom's employment on April 3 b re-quiring him to wear leather hard sole shoes instead of tennisshoes. It is the General C(ounsel's position that Chisholmengaged in this conduct for the purpose of retaliatingagainst Fasttom because he was a union adherent. Thelfacts which are pertinent to an evaluation of this contentioncan be stated briefly.Respondent's policy since at least 1974 has been that theemployees must wear black leather hard sole shoes. This isan unwritten policy. It is not included among the writtenwork rules with Respondent distributes to the employees.It is undisputed that the aforesaid policy has not beenstrictly enforced. Employees have been allowed to wear ten-nis or canvas shoes rather than hard sole leather shoes. Oneof these employees was Easttom, who wore tennis shoesduring the entire 12 months of his employment. The onlytime anxone from management spoke to him about this wasin January 1978 when (hisholm told Easttom that he couldcontinue to wear tennis shoes so long as they were black.'"At this time Easttom switched from wearing white to blacktennis shoes. Likewise it is undisputed that another em-ploee. Craig Moore, who the record indicates was em-ploNed by Respondent during 1977 and 1978 for about 12months, was also allowed by ('hisholm to wear tennis shoesduring his entire term of employment.On February 6. as described sopra, (hisholm ceasedmanaging the Mojave facility temporarily for 8 weeks.Upon his return on April 3 one of his first acts was tosummon Easttom and instruct him to wear hard soleleather shoes in place of his tennis shoes.I agree with the General ('ounsel that when ('hisholminstructed Easttom to wear hard sole leather shoes that hewas not motivated by legitimate business considerations,but acted because he desired to punish Easttom for sup-porting the Union. In reaching this conclusion I was influ-enced by the following factors in their totalit:.{i) Chisholm knew that Easttom was one of the employ-ees who supported the Union. Thus, as described supra. inMarch ('hisholm learned that Respondent's route salesmien16 Based upon astlom's testimony. I hae rejected ('hishlm's tesimon3that in Januars 1978 he directed F.astt,m to replace his tennis shoes ithhard sole leather shoes ILasoiln Impresed r as the more credible ,uines.270 P I'PSI (CO I-A B() I.N( ( ()\M PANYhad held a union organizational meeting at Christie's homne.Also. as described upr, in response to ('hisholm's interro-gation anld Masonl's interrog;ation. route salesmen C(hristieand Peterson confirmed Chisholm's and Mason's suspicionsthat Respondent's route salesmen were union adherents.These circumstalnces, plus the small size of the emrplo3 mientcomplement and the small size of' the comn11un1ini in w hichthe Mojaxe facilit is located and the fact that during1March ('hisholm v as interrogating emplo,ees about theempIrloees uion activities, .arrailt a indling that ('his-holm kne that asttonl and the four other route salesmenwho had attended the union organizational meeting wereunion adherents.(ii) As described .pr.a, Chisholm was openl' hostiletoward union representation and threatened to retaliateagainst emplo'ees who supported he Union. In fact. asfotund i/i-a, Respondent violated Section 8(a)( I ) and (3) onMarch 27 and April 6 when it issued written disciplinarywarnings to Easttom because of his union acti ities.(iii) The timing of Chisholm's instruction to Easttomnabout the wearing of leather hard sole shoes is suspect. Itwas on the first day of Chisholm's return to work as man-ager, after having learned that Easttom was a union adher-ent, that ('hisholm abruptly revoked permission that he hadbeen previously granted to Easttom to wear tennis shoesinstead of leather hard sole shoes.(iv) Chisholm offered no explanation for his abrupt en-forcement of Respondent's leather shoe rule in asttom'scase when. for the past 12 months, it had allowed him towear tennis shoesf?In summation, for 12 months Respondent allowedEasttom to continually wear sneakers instead of leatherhard sole shoes at work. This privilege was abruptly re-voked by manager Chisholm on Chisholm's first day backat work after learning that Easttom w; a union adherent.Chisholm. who vehemently opposed union representationfor the employees. had threatened to take reprisals againstemployees who supported the Union. and. in fact. issued awritten disciplinary warning to Easttom because of hisunion activities. These circumstances, plus Chisholm's fail-ure to explain why, after 12 months of condoning Easttom'ssneakers, he suddenly required Easttom to wear leatherhard sole shoes. establish that but for Easttom's prounionsentiments, Chisholm would not have required him to wearleather hard sole shoes instead of sneakers. B engaging inthis conduct I further find that Respondent violated Section8(a)( I) of the Act, as alleged in the complaint.'""1 In its brief Respondent argues that "the explanation for what occurredis the return of Chisholm. who having been removed from his position forfailure to supervise, upon return, supervised closes the policies of the Com-pany." I reject this explanation inasmuch as it is not hased upon Chisholm'stestimony. C'hisholm did not testify about his reason for suddenly requiringEasnom to wear hard sole leather shoes. Also. I note that ('hisholm, accord-ing to Respondent's evidence, was not reinstated as manager with the under-standing that he would be more strict in his enforcement of Respondent'swork rules; rather, the record reveals that Chisholm was reinstated becausehis replacement had suddenly quit. which left Respondent without a man-ager. Chisholm was reinstated with the understanding that, as originallyindicated, he would be transferred to Respondent's Bakersfield facility whenhe succeeded in selling his home.m1 I note that the complaint does not allege that this conduct violatedSection aXh3) of the Act3. Respondent's condiuct hich iolated Section 8(ax) I)and (3) of the Act(a) iTi isiltcl lislos ,liltlrl Illt ltl,iIt is undisputted that ater route salesmen asttoi.lowne. ('hristie. and Pefilv had commenced their uionctivities the! recel ed written disciplinar s uarninlgs.lowne s as issued arnings on March 27 and April 4. 6.anld 1(: Pefflb on April 4 and 19: aistiom oin larch 27 andApril 6: and ('hristie on April 10. The complaint allegesthat these written warnings were issued because of the em-ployees' union activities. The tollowing flactors when con-sidered in their totalit persuade me that the General C'oun-sel has established ;i primla a/lcic cLase in support of' thisallegation.Shortly after Pefly. Towne, Easttom. Peterson. andChristie attended the union organizational meeting at('hristie's home and signed union cards. Respondentlearnied that the, were union adheretnts. "Within I motithof its receipt of the Inion's representation petition all thedefinlite knovledge that there ould he a representationelection in the near future. Respondent issued 1 writtendisciplinarx warnings to 'lowne, Petly. Christie. anldEasttonL. There is no evidence that Respondent issued eena sinlgle ritten warning to an empl(yee who was not aunion adherent. Also there is no evidence, other thail onewritten warning issued to Towne in August 1977. that Re-spondent issued a written warning to either Peffl. Christie.Easttom. or Towne prior to their union activities. And, theperson who issued irtuall5all of the disputed writtenwarnings, C'hisholmn. as openly hostile to the emploeesbeing represented by a union and threatenied to retaliateagainst employees who support ia union.Also significant in evaluating Respondent's motivation inissuing the disputed ritten arlings is the flct that onapproximlatel\ March 23. each of' the five route salesmenwho signed a uion crd and attended the union organiztl-tional meetilg Aas required to read the C'ompany's workrules and policies and to sign a statement indicating thatthey had read and agreed to abide b them. even thoughthey had previousl, signed identical statements when theystarted work as route salesmen. Respondent did not requirean, of the other employees to reread its rules and policiesand sign a second statement acknowledging that theywould obey the rules.2v Included among the employees whowere exempt from signing a second statement acknowledg-ing he had read Respondent's work rules and would obeythem was Pollack. the only route salesman who was not aP I he evidence upon which this conclusion is based has been discussed inthe previous section which deals with Respondent's requirement thatEastom wear hard sole leather shoes. I also note that the record. as de-scribed supra. establishes that Towne and Christie, on March 5 and 10.respectively. admitted to Chisholm that they were union adherents. .ikewise,by virtue iof wearing a union button during the week of April 3. Peffl admit-ted to Chisholm that he was a union adherent.20 When they start work all of Respondent's employees are required toread Respondent's work rules and policies and sign a statement indicatingthat they have done so and will obey the rules.271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion adherent. Respondent thiled to present evidence ex-plaining why only those employees who were union adher-ents were required to reread Respondent's work rules andacknowledge in writing for a second time that they wouldobey them.2Against the background of Respondent's ani-mus, the foregoing circumstances warrant the inference thatit was because of the employees' union activities that Re-spondent required them to re-sign statements acknowledg-ing that they had read Respondent's work rules and wouldobey them, and is evidence that Respondent had made upits mind to issue written warnings to these employees be-cause they were union adherents.Based on the foregoing, I am satisfied that on the issue ofwhether Peffly. Towne, Christie, and Easttom were issuedwritten disciplinary warnings because of their union activi-ties, the General Counsel has established a primaJciie case.This imposed upon Respondent the burden of going for-ward with evidence which justified each of the disputedwarnings sufficiently to rebut the General Counsel's primafacie case. See N.L.R.B. v. Miller Redwood Company, 407F.2d 1366. 1369 (9th Cir. 1969).Quintin ChristieOn April 10 route salesman Christie was issued a writtenwarning for "missing stops." Respondent failed to presentany evidence to establish that Christie was guilty of thisalleged misconduct. Christie credibly testified that he wasnot guilty. Therefore I find that Respondent failed to rebutthe General Counsel's prima facie showing that Christie'swarning was illegally motivated. I further find that this fail-ure reinforces the inference drawn from the General Coun-sel's prima facie case that but for his union activities,Christie would not have been issued this warning. Accord-ingly, I conclude that by issuing this warning Respondentviolated Section 8(a)(1) and (3) of the Act.Charlie EasttomOn March 27 Easttom was issued a written warning byConner Regal who, as described above, was acting as man-ager in Chisholm's absence. The warning states thatEasttom did not stock sufficient soft drinks for one of hiscustomers.On April 6 Easttom was issued a written warning byChisholm which states, in substance, that he failed to cleana customer's display, and at another customer's facility hedid not stock sufficient soft drinks and failed to keep thecustomer's merchandise clean.21 Papstein testified that as of March 23 Respondent employed six routesalesmen. The record establishes that in addition to the five route salesmenwho signed union cards and attended the Union's organizational meeting,that the sixth one was Pollack.22 I have rejected Papstein's testimony that the reason for Respondent'sconduct was that the personnel files for Respondent's Mojave employees hadgotten lost. Papstein was not a convincing witness when he testified aboutthis subject. He was vague about significant matters, appeared to be evasive,and his testimony was contradictory and conflicted with what he had toldthe Board in a pretrial affidavit. In addition, Respondent failed to produceits bookkeeper who, according to Papstein, discovered the loss of the em-ployees' statements. Nor did Papstein explain why the personnel files of onlythe union adherents, rather than all of the employees' personnel files, sud-denly disappeared.Respondent did not present any evidence to substantiatethe allegations set forth in either warning. In view of this Ifind that Respondent has failed to rebut the General Coun-sel's primaliacie showing that the issuance of these warningswas illegally motivated. I further find that this failure rein-fbrces the conclusion drawn from the primaficie case thatbut lbr his union activities Easttom would not have beenissued these warnings. Accordingly, I find that by issuingthem Respondent violated Section 8(a)( ) and (3) of theAct.Kenneth TowneOn neither March 20 or 27 route salesman Towne wasissued a written warning b Conner Regal who, as de-scribed above, was the manager during Chisholm's briefabsence. The warning stated, in substance, that Towne hadfailed to properly merchandise soft drinks.On April 4 Towne was issued a written warning by Chis-holm which, in substance, stated that he failed to properlymerchandise soft drinks for one of his customers.On April 6 Towne was issued a written warning by Chis-holm which, in substance, stated that he failed to properlymerchandise soft drinks for two of his customers.'3Respondent did not present any evidence to substantiatethe allegations set forth in any one of the aforesaid writtenwarnings.24In view of this I find that Respondent has failedto rebut the General Counsel's prima facie showing that theissuance of these warnings was illegally motivated. I furtherfind that this failure reinforces the conclusion to be drawnfrom the General Counsel's primafilcie case that but for hisunion activities Towne would not have been issued theaforesaid warnings. Accordingly, I find that by issuing thesewarnings Respondent violated Section 8(a)( 1) and (3) of theAct.Steven PefflyOn April 4 route salesman Peffly was issued a writtenwarning by Chisholm which stated, in substance, that hehad failed to service one of his customers, Pacific Tele-phone, the previous Friday, and as a result the customerhad no soft drinks to sell over the weekend. Respondent didnot present any evidence to establish that Peffly was guiltyof this misconduct. In view of this I find that Respondenthas failed to rebut the General Counsel's primafacie show-ing that this warning was illegally motivated. I further findthat this failure reinforces the conclusion to be drawn fromthe prima facie case that but for his union activities Pefflywould not have been issued this warning. Accordingly, Ifind that by issuing this warning Respondent violated Sec-tion 8(a)( 1) and (3) of the Act.On April 19 Peffly was issued a written warning by Chis-holm, dated April 17, which stated Peffly "has been told not23 A fourth warning, dated April 7 and issued to Towne on April 10, isdiscussed infra, in the section which discusses Towne's termination.24 The sole testimony presented by Respondent about these warnings wasChisholm's conclusionary testimony that he issued Towne a written warningfor not merchandising a store. Chisholm also testified that he issued anotherwarning to Towne for skipping a stop, but he did not testify about theparticulars of this alleged warning, and no evidence was presented to estab-lish that such a warning was ever issued. Accordingly, I reject his testimonythat such a warning was ever issued.272 PEPSI COLA BOTTLING COMPANYto come in before 3:30 p.m. and on April 17 he came in at3 p.m. anyway."'2Peffly testified he returned from his deliv-eries to the warehouse on April 17 before 3:30 p.m. How-ever, Respondent presented no evidence that Peffly wasever warned about returning early or that Peffly had previ-ously engaged in this conduct. In view of this I find Respon-dent has failed to rebut the General Counsel's prima Jcieshowing that but for Peffly's union activities this warningwould not have been issued. Accordingly, I find that byissuing this warning Respondent violated Section 8(a)(1)and (3) of the Act.On April 19 Peffly was issued three additional writtenwarnings. The warnings dated April 18, unlike the otherwarnings issued to Peffly, concerned his work at EdwardsAir Force Base, where he serviced Respondent's vendingmachines. These warnings stated that Peffly failed to re-place empty soft drink containers with full containers;failed to clean a machine which was so dirty that it hadmold and mildew in the precool compartment; failed tocheck with Irene Rasmussen. Edwards Air Force Base'svending machine supervisor, to determine which vendingmachines needed to be serviced; and failed to service sev-eral vending machines which, as a result, ran out of softdrinks. The evidence which is pertinent to an evaluation ofwhether Respondent had legitimate reasons for issuingthese warnings and even absent Peffly's union activitieswould have issued them, is as follows:For several years Respondent has had a contract with theUnited States Army and Air Force Exchange Service tofurnish soft drinks to the personnel at Edwards Air ForceBase. This contract is a significant one and constitutes asubstantial portion of Respondent's business. The softdrinks are sold through vending machines located in thevarious buildings at Edwards Air Force Base. The personemployed by the exchange service to supervise the servicesprovided by the several vendors who do business at the baseis Irene Rasmussen.On March 6 Peffly started servicing Respondent's vend-ing machines at Edwards. He replaced route salesman Pe-terson who, for about 2 years, had serviced this route. Dur-ing Peterson's tenure there were occasional complaintsmade by Rasmussen to Respondent about his work, but thecomplaints were not excessive. In general Rasmussen wassatisfied with Respondent's service. This changed when Pef-fly took over the route. Rasmussen, a disinterested witnesswho impressed me with her sincerity, testified that through-out his employment she complained to both Chisholm andPapstein about Peffly's work. In particular she complainedabout the fact that the vending machines were dirty, as theywere not being cleaned by him, and that there were anexcessive number of empty vending machines which indi-cated that Peffly was not servicing them. Papstein crediblytestified that in late March he met with Rasmussen and hersupervisor, and that they were extremely critical of Respon-dent's service at Edwards Air Force Base, particularlyabout the excessive number of vending machines whichwere empty. They also indicated to Papstein that the quar-U Peffly's undenied and credible testimony is that this warning was handedto him for his signature on April 19 with three other written warnings per-taining to his work at the Edwards Air Force Base. I also note that Respon-dent's General Manager Papstein corroborated this testimony.terly report issued by the exchange service, which evaluatedRespondent's service for the first 3 months of 1978, wouldbe extremely critical.In response to the aforesaid criticisms about Respon-dent's service. Papstein and Chisholm met with Peffly earlyin April, at which time Papstein warned that he did notintend to allow Peffly's poor work performance to jeopar-dize Respondent's contract with the exchange service forEdwards Air Force Base, and that he expected Peffly tokeep the vending machines clean and fully stocked and tocheck daily with Rasmussen about customer's complaints.Papstein also warned Peffly that if his work did not improvehe would be discharged.6During the week of April 10 Respondent received thequarterly report issued by the Army and Air Force Ex-change Service which evaluated Respondent's service atEdwards Air Force Base for the first 3 months of 1978. Thereport informed Respondent, among other things, that dur-ing this 3 month period there were 73 complaint calls fromcustomers involving empty vending machines, and out of 96machines inspected by Rasmussen 39 were dirty. The reportalso warned Respondent "that immediate action is neces-sary to reduce the number of complaints for empty anddirty/unsanitary machines" and that "positive action mustbe taken to eliminate complaints of this nature."2' In com-parison with prior quarterly reports, this one was the mostcritical ever received by Respondent concerning empty anddirty machines.On April 18 Peffly was absent from work so Respon-dent's utilityman Van de Voorde serviced his route. Whileservicing Peffly's route Van de Voorde discovered an exces-sive number of empty vending machines. By checking theprior delivery dates, he determined that they were emptybecause Peffly had failed to service them as scheduled. Inaddition, he discovered machines were dirty, found moldgrowing inside the precool compartment of one machine,and also observed that there was old merchandise in thatmachine. Rasmussen told him that Peffly had not been call-ing her so she could advise him about machines that wereempty or which otherwise needed servicing. That evening,when Van de Voorde returned to the Mojave warehouse, hereported to Chisholm what he had discovered. Chisholm,after verifying this report with Rasmussen, instructed Vande Voorde to write out a warning notice concerning Peffly'simproper conduct, and, since Chisholm would not be avail-able until the evening of April 19, to have Peffly sign thewarnings. Chisholm also instructed Van de Voorde thatsince he would not be at the warehouse until the latter partof April 19, that Van de Voorde should pull Peffly off of theroute with pay and substitute for Peffly, and that Chisholmupon his return on April 19 would speak with Peffly aboutthe warnings. Van de Voorde wrote out the warning no-26 Based on a composite of the testimonies of Papstein. Chisholm, andPeffly. However, to the extent that Peffly's testimony is inconsistent withChisholm's and Papstein's, I have credited the latter two as they impressedme as more credible witnesses when testifying about this meeting.27 An analysis of the logs and inspection reports which were attached tothe quarterly report reveals that of the 73 customer complaints about emptyvending machines, 40 were voiced during the 21 workdays Peffly serviced thebase and 33 during the 44 workdays Peterson serviced it. Regarding the 39dirty machines. 10 were discovered during Peffly's tenure and 29 duringPeterson's.273 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDtices, and the next morning at the start of the workday, heissued them to Peffly and had him sign them.To recapitulate, the record reveals that immediately afterPeffly commenced servicing the Edwards Air Force Baseaccount, one of Respondent's most important accounts, Re-spondent received complaints about his work from that cus-tomer which were more serious and extensive than anycomplaints made in the past. The customer put Respondenton notice that its service would have to improve. Respon-dent, in turn, verbally warned Peffly that his work at Ed-wards Air Force Base would have to improve or he wouldbe discharged: however, subsequent to this warning, onApril 18, Respondent discovered that Peffly was still doingthe same things which the customer had been complainingabout. It was at this point that Respondent decided to is-sue him the April 19 written disciplinary warnings. There isinsufficient evidence that in issuing these warnings Respon-dent was guilty of disparate treatment. These circumstancesin their totality persuade me that Respondent had rebuttedthe General Counsel's primafacie case and established thatPeffly would have been issued these warning notices duringthe normal course of business even absent his union activi-ties.,8Based on the foregoing I find that the General Counselhas not proven by a preponderance of the evidence that thereason for the issuance of the Edwards Air Force Base dis-ciplinary warnings to Peffly was a pretext and that the realreason was Peffly's union activities. Accordingly, I shall rec-ommend that this portion of the consolidated complaint bedismissed.b. The discharge(I) Towne's dischargeOn April 7 when route salesman Towne returned to thewarehouse at the end of the workday he did not remove theempty cardboard containers or the hand truck from histruck. Nevertheless, utilityman Van de Voorde checked thetruck in.On the next workday, April 10, at the start of the work-day Chisholm called Towne into his office and handed hima written disciplinary warning for not removing the emptycardboard containers and hand truck from his truck. Chis-holm asked whether Towne agreed with the warning.Towne indicated his disagreement and asked what the con-sequences would be if he signed the warning. Chisholm an-swered, "I think you know." Towne stated, "out the door,right." Chisholm nodded his head in the affirmative. Townesigned the warning and left the premises under the impres-sion that he had been terminated.292 I note that the record establishes that even prior to the employees' unionactivities Respondent issued written warnings to its employees for unsatisfac-tory work. I reject General Counsel's contention that from September 1974until March 1978 only two employees were issued such warnings. The warn-ings referred to by the General Counsel were stipulated into evidence assamples of the warnings issued during this period, not as the sole warningsissued. Indeed, it is undisputed that in August 1977 Towne received a writtenwarning. Also I reject General Counsel's contention that Respondent's fail-ure to issue a written warning to Peterson establishes disparate treatment.Edwards Air Force Base's complaints to Respondent about Peterson's workwere sporadic, whereas the complaints voiced about Peffly were continuous.291 reject Chisholm's testimony insofar as it can be construed as denyingthat he did not indicate to Towne that Towne correctly assumed that onBased on the foregoing I find that on April 10 Respon-dent discharged Towne, ostensibly for failing to clean outhis truck.0I also find that the record establishes that thereal reason for Towne's discharge was his union activities.Respondent's assertion that Towne was discharged as aresult of his failure to clean out his truck on April 7 issignificantly beclouded by the fact that prior to April 7Towne had engaged in identical conduct and was not criti-cized or disciplined. Towne, who testified in a straightfor-ward and convincing manner and impressed me as a sincerewitness, testified that although he normally removed theempty cardboard containers from his truck, that prior toApril 7 on several occasions he had failed to do this but wasnot spoken to or criticized." Indeed. Respondent's witnessVan de Voorde admitted that prior to April 7 Respondenthad absolutely no problem with Towne about the cleanli-ness of his truck as "he kept a real good truck."2The fur-ther testimony of Van de Voorde corroborates Towne's tes-timony that Respondent, prior to Towne's union activities,had condoned Towne's conduct when he failed to removeempty cardboard containers and the hand truck from histruck. Thus, although trucks are not supposed to bechecked in until the empty cardboard containers and handtruck have been removed, on April 7 Van de Voordechecked in Towne's truck even though this material wasstill on the truck.3account of his failure to clean out the truck, Chisholm intended to send him"out the door." Towne, who testified in a straightforward and convincingfashion and impressed me as an honest and reliable witness, was a morecredible witness than Chisholm. I also reject the testimony of Respondent'switnesses Van de Voorde and Wahlgemuth, neither one of whom impressedme as having a reliable memory of this incident. Van de Voorde failed toremember that Towne, as Towne and Chisholm testified, asked Chisholmwhether the written warning meant that he would be "out the door." Like-wise, it is plain that Wahlgemuth's memory of this incident is unreliable.Thus, in an affidavit furnished the Board shortly after the occurrence, Wahl-gemuth stated "I do not remember what was said between [Chisholml and[Towne] .... I am very vague as to what was said or what Towne did afterreceiving the write up, only that he left the office." In explaining his poormemory Wahlgemuth testified that he was not paying much attention towhat was going on because the matter was of no concern to him, and that atthe time he was busy "looking over" his own paperwork.0 I reject Respondent's contention that Towne voluntarily quit his em-ployment. It is my view that by stating to Towne that "he was out the door,"Chisholm created a situation which was calculated to lead a prudent personto believe that his tenure had been terminated even though Chisholm did notdirectly and specifically tell Towne that he was discharged. See, generally,N.L.R.B. v. Hale Manufacturing Co., 570 F.2d 705 (8th Cir. 1978).1 I reject Papstein's testimony that in March he asked Towne to removeexcess cardboard from his truck. Initially Papstein was vague as to whetherhe ever spoke to any of the route salesmen about cleaning their trucks. Hetestified "probably I done it once," then testified he remembered speaking toeither Pefity or Towne, and then testified he was "sure" he had spoken toTowne. In beanng and demeanor, Papstein, while presenting this testimony,gave me the distinct impression that he was fabricating it. As noted supra,Towne credibly testified that prior to April 10 he was not spoken to aboutcleaning out the excess cardboard from his truck.32 This testimony makes Papstein's testimony that he spoke to Towneabout the cleanliness of his truck extremely suspect.11 I reject Van de Voorde's testimony that on April 7, when he checked inTowne's truck, that he specifically indicated to Towne that he should removethe cardboard containers and hand truck. Towne, who testified he receivedno such order, impressed me as a more credible witness. In addition, as Ihave described infra, Van de Voorde's testimony and Chisholm's testimonyconcerning the events which took place on April 7 are in hopeless conflict,which indicates to me that they are not trustworthy witnesses concerningmatters which took place on that day.274 PEPSI COLA BOTTLING COMPANYAside from the fact that prior to April 7 Towne had kepta clean truck, that on the few occasions when he had failedto remove the trash from his truck he had never been spo-ken to or disciplined, and that his truck was checked in onApril 7 even though the empty cardboard containers andhand truck had not been removed, the inference that thereason for Towne's disciplinary warning and discharge wasnot his failure to clean out the truck is substantiated furtherby the inconsistencies reflected in the testimonies of Re-spondent's witnesses. Although it would seem that disci-plinary action, when predicated on bona fide grounds,would produce harmonious explanations. Respondent'switnesses gave sharply conflicting testimonies concerningthe events which supposedly prompted Respondent to disci-pline and discharge Towne on April 10.Concerning the events of April 7 which led to Towne'swritten warning and discharge. Chisholm testified that onApril 7 at the end of the workday. "I happened to go outand inspect [Towne's] truck" and discovered it was full oftrash and a hand truck; so. Chisholm further testified, heinstructed Towne to remove the trash and the hand truckbut that Towne refused. Chisholm then testified that he toldVan de Voorde to instruct Towne to remove the trash andthe hand truck, and that Chisholm observed Van de Voordetell this to Towne but Towne refused to obey this order andleft the warehouse. Chisholm's story does not ring true. Ifind it difficult to believe that if Towne were guilty of thegross insubordination attributed to him that Chisholmwould not have issued him a disciplinary warning and dis-charged him for insubordination rather than for just failingto clean out his truck?' Moreover, Chisholm's version of theevents which took place on April 7 was not corroborated byRespondent's witness Van de Voorde. Thus, according toVan de Voorde, it was only after Towne left the warehouseon April 7 that Van de Voorde discovered that Towne hadnot removed the trash from his truck at which time, Van deVoorde testified, he notified Chisholm who accompaniedVan de Voorde to Towne's truck to verify the fact thatTowne had not cleaned it.Against the foregoing background. I find merit to theGeneral Counsel's contention that the real reason forTowne's April 10 written warning and discharge had noth-ing to do with his failure to clean out his truck: rather, Ifind that but for Towne's union activities he would not havebeen either issued a written warning or discharged. Thatthe real reason for Towne's disciplinary warning and dis-charge was his union activities is vividly demonstrated bythe sequence of events which took place immediatley priorto his warning and discharge. Early in March when Chis-holm interrogated Towne about his union activities, he dis-covered that Towne was a union adherent and threatenedto discharge him if he continued to support the Union: andthereafter, later in March and during the week of April 3,Respondent issued three separate disciplinary warnings toTowne because of his union activities.Based on the foregoing I find that the moving cause be-hind the written warning issued to Towne on April 10 andhis discharge on that day was his union activities, therefore.4 I note that Towne, who was a more credible witness than Chisholm.denied that he was instructed to clean out his truck on April 7.by engaging in this conduct I find that Respondent violatedSection 8(a)( 1 ) and (3) of the Act.(2) Easttom's dischargeThe circumstances surrounding Easttom's discharge fol-low. On April 3. as described supra. Chisholm instructedEasttom to stop wearing tennis shoes at work and to wearhard sole leather shoes. Chisholm indicated that upon thereceipt of his next paycheck, which he was scheduled toreceive April 7, he would comply with Chisholm's instruc-tion. However, Easttom's paycheck amounted to only $45.so he was unable to purchase a pair of shoes. Because ofthis fact he arrived for work on April 10 wearing his usualtennis shoes. At that time, in the presence of utilityman Vande Voorde. Chisholm asked why Easttom was not wearingleather shoes. Easttom explained that his paycheck hadbeen so small that he could not afford to purchase theleather shoes but would do so when he received his nextpaycheck. Chisholm replied: "hit the road."" Easttom leftthe office and went into the drivers' room where he re-moved certain personal belongings from his desk, and, be-cause he was upset about the treatment he had receivedfrom Chisholm. stated that he was tired of "this shit" andwas going to "quit." His remarks were overheard by Re-spondent's repairman Klingenburg.On April 10 Easttom went to the Union's office in orderto complain about his treatment by Chisholm. He was in-structed by a union business agent to return to the ware-house for the purpose of speaking to Chisholm about hisemployment status. That same afternoon Easttom returnedto the warehouse where he spoke to Chisholm who, in re-sponse to Easttom's inquiry, indicated that Easttom hadbeen "fired."36Based on the foregoing I find that on April 10 Chisholmdischarged Easttom, ostensibly for failing to comply withChisholm's instruction to wear leather hard sole shoes in-" Based on Easttom's testimony Chisholm testified that on April 10 whenEasttom indicated he could not afford to purchase the leather shoes thatChisholm told him Io go home and not return for work until he had gottenthe shoes. Van de Voorde. called b Respondent to corroborate Chisholm.testified that Chisholm issued Easttom a wntten warning for his failure towear leather shoes. This testimony conflicts not only with Easttom's but alsowith Chisholm's Also. in his initial testimony Van de Voorde significantl;omitted any instruction by Chisholm that Easttom should go home until hepurchased the shoes. Rather, he testified that when Chisholm questionedEasttom about the shoes that Easttom did not answer but just laughed andwalked out of the room without waiting for Chisholm to say anything fur-ther. It was only in response to a leading question that Van de Voordetestified that Chisholm told Easttom to go home until he got his leathershoes. I have credited Easttom because he impressed me as a more crediblewitness than either Chisholm or Van de Voorde.3 Based on the testimonies of General Counsel's witnesses Easttom andChristie, who impressed me as more credible witnesses than Respondent'switnesses Klingenburg and Chisholm. who testified that Chisholm InformedEasttom that he understood Easttom had quit and, in reply., Easttom ac-knowledged that this was true. In addition to observing that Easttom andChristie seemed to be more sincere than either Klingenburg or Chisholmwhile testifying about this episode, I also note that the record establishes thatChisholm could not have known Easttom had expressed an Intention to quithis employment. Thus. Klingenburg, who Chisholm testified was the personwho informed him that Easttom had indicated he had quit. denied furnishingthis information to Chisholm. Klingenburg. who impressed me as a morecredible witness than Chisholm on this matter. testified that he was "posi-tive" that he did not tell Chisholm what he had overheard Easttom saN in thedri'ers' r,oom275 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDstead of tennis shoes." I have previously found, spra, thatChisholm's instruction that Easttom wear hard sole leathershoes rather than tennis shoes was not motivated by a legiti-mate business consideration but by Chisholm's desire toretaliate against Easttom for supporting the Union. A /irti-ori, by discharging Chisholm for failing to obey this unlaw-ful instruction Respondent discharged him because of hisunion activities, therefore, by engaging in this conduct Re-spondent violated Section 8(a)(1) and (3) of the Act.(3) Peffly's dischargeOn April 19 when Peffiy arrived for work he was sum-moned to Chisholm's office by utilityman Van de Voorde.and in the presence of employees Pollack and Wahlgemuth,he was given four written warnings. Three were dated April18 and involved his work at Edwards Air Force Base, andthe fourth was dated April 17 for returning from his routeearly'. There was very little conversation. Peffly questionedVan de Voorde about the warnings, and at Van de Voorde'srequest signed them and asked whether they meant he wasfired. Van de Voorde answered "yes" and asked Peffly forthe keys to his locker and the vending machines. Peffly gavehim the keys and left.38Peffly's discharge took place in the following context. OnMarch 30, Chisholm, in violation of Section 8(a)(1) of' theAct, threatened to discharge Peffly if he learned that Pefflywas disloyal to Respondent by supporting the Union. Thenext week, the week of April 3. Chisholm observed Pefflywearing a union button, and in further violation of Section8(a)(1) directed him to remove the button and implied thatwearing the button would cause Peffly to get into troublewith Respondent. Chisholm again violated the Act when,on April 4 and 19. he issued written warnings to Pefflybecause of his union activities. These circumstances estab-lish a prima facie showing that Peffly's April 19 dischargewas motivated by Respondent's animus against him be-cause of his union activities. This showing imposed uponRespondent the burden of going forward with evidence tojustify Peffly's discharge. I am of the opinion for the reasonsset forth below that Respondent has not rebutted the Gen-eral Counsel's prima facie case." I reject Respondent's contention that Easttom voluntarily quit his em-ployment. If there was any doubt about whether Chisholm's instruction thatEasttom "hit the road" would logically lead a prudent person to believe hisemployment had been terminated (see NL.R.B. v. Hale Manufacturing Co.,supra,) the doubt was removed by Chisholm's later unequivocal indication toEasttom that he had been "fired." I also note. according to the credibletestimony of route salesman Towne, that Chisholm at the start of the work-day on April 10 informed Van de Voorde to "get Easuom out of here, I don'twant him here any more." (Emphasis supplied.) This is additional evidencethat Easttom was discharged.'s Based on Peffly's testimony. I reject Van de Voorde's testimony thatPeffly admitted he was guilty of everything stated in the warnings. becameirate, and in a loud voice swore at Van de Voorde and called him a son of ahitch. Peffly while testifying about this conversation, impressed me as a morecredible witness. In addition, Respondent's witness Wahlgemuth did not cor-roborate Van de Voorde: rather, consistent with Peffly's testimony. Wahlge-muth testified "there was not too much conversation" between Peffly andVan de Voorde, that Peffly asked several questions about the warnings, thensigned them and left. In my view, if Peffly had raised his voice and beratedVan de Voorde and admitted he had engaged in the conduct set forth in thewarnings. I am convinced that Wahlgemuth would have rememberedRegarding the identity of the person who decided to dis-charge Peffl. Papstein gave testimony for Respondent thatwas self-contradictory and inconsistent with Chisholm's tes-timonFand Van de Voorde's testimony. Papstein testifiedthe discharge was the result of "an understanding betweenmyself and Tony Chisholm." but he also inconsistently tes-tified that Chisholm had nothing to do with the decision, asPapstein made it by himself. Papstein further testified thathe communicated his decision to Chisholm with instruc-tions to discharge Pleffiy. Chisholm, called as a witness byRespondent. failed to corroborate Papstein but testified tothe contrary that he never discharged Peffly nor gave in-structions that Peffly was to be discharged. Likewise, thetestimony of Van de Voorde, a witness called by Respon-dent, is to the effect that Papstein had nothing to do withPeffley's discharge which, according to Van de Voorde, wasthe result of an unauthorized frolic on the part of Van deVoorde.Regarding the reason for his decision to discharge Peffly.Papstein's testimony was inconsistent. Thus, he testifiedthat "the only reason" for his decision was Peffly's poorservice at Edwards Air Force Base: but he then testifiedthat while the quarterly report received by Respondentfrom the base exchange service, which was extremely criti-cal of Respondent's service, was the thing which triggeredhis decision to fire Peffiy. that the report would not haveresulted in Peffly's discharge if Peffly had not been issuedwritten warnings for misconduct engaged in prior to thereceipt of the quarterly report.3?Regarding the timing and the execution of Peffly's dis-charge. Papstein failed to explain why, if the receipt of thequarterly report from the base exchange service triggeredthe discharge. Peffly was not discharged when the reportwas supposedly received on April 124° or at the very' least byApril 14. which was the end of the work week. In addition.Papstein's testimony that upon receipt of the report he in-structed Chisholm to discharge Peffly was contradicted byChisholm's testimony. Not only did Chisholm fail to cor-roborate Papstein. but he testified that he never dischargedor gave instructions that Peffly was to be discharged. And,as described .supra, Chisholm and Van de Voorde testifiedfor Respondent that on April 18 Chisholm told Van deVoorde to issue four written warnings to Peffly on April 19,and that since Chisholm would not be available until laterthat day that Van de Voorde should service Peffly's routeand instruct Peffly to wait for Chisholm's arrival at thewarehouse at which time Chisholm would talk to him aboutthe warnings. Thus, it is clear from Chisholm's testimonyand actions that he never received any instruction fromPapstein to discharge Peffly. Nor is there an iota of evi-dence that Chisholm, intended to discharge Peffly on April19. C('hisholm did not testify that this was his intention. In-deed, the fact that Chisholm chose to issue Peffly writtenwarnings on that date for his poor work performance atEdwards and intended to discuss the warnings with him9 The only written warning issued by Respondent to Peffly prior to Re-spondent's receipt of the quarterly report was the illegal one issued by Chis-holm on April 4. stating that he had failed to make a delivery.4 The quarterly report, on its face, indicates that it was prepared for mail-ing on pril 7. and there is no es idence that it was not mailed on that date.Initially. Papstein testified that he received the report "shortly after April 7"but later testified it was received approximately on April 12.276 PPI'SI (COlA BOTTLING( C()MPANYindicates that Chisholm intended to give Petils anotherchance to improve his work performance.Finally, the evidence presented by Respondent to explainhow Peffly's discharge came about is patentl5 implausible.If Chisholm's testimonv and Van de Voorde's testimon iscredited, then Peffly's discharge was the result of a mistake.They testified that Van de Voorde v*as a rank-and-file em-ployee who was without the authority to discharge employ-ees and had not been granted the authority to fire Pefl5, buthad been onl\ commissioned by Chisholm to perrillrm theministerial act of handing Peffl' the written warnings au-thorized hby Chisholm and to instruct Peffl3to sign thewarnings and wait at the warehouse tor Chisholnl to returnand talk to him about the warnings. Ihlo ever. Van deVoorde testified that he discharged Pefil* in a it of anger.jChisholm and Van de Voorde further testified that aftereffecting this unauthorized discharge that Vall de Voordenever told Chisholm what he had done. Apparentl thexwould have me believe that even though Van de Voordedischarged Pefflt on a frolic of his own. that he tailed tonotify Chisholm: or theN would have me believe that henPeffiy failed to come to the warehouse and speak to (lhis-holm about his warnings that Chisholm cid not e en ques-tion Van de Voorde, but presumed Petflv had quit: or theNwould have me believe that if Chisholm did question Valnde Voorde that Van de Voorde failed to inform him that hehad fired Peffly. I do not believe that I have to he this nais e.In short. as in the case of Papstein's testimony concerningPeffly's discharge. I am convinced that the testimonies ofVan de Voorde and Chisholm concerning Pefil's dischargewere fabrication.42In summation, I am persuaded that an ealuation of theevidence presented by Respondent to justift Pleffie's dis-charge reveals that in such significant are;as as the identit\of the person who decided upon Peffi3's discharge. the datethis decision was reached, the reason for the decision. andthe manner in which it wvas effectuated the evidence is in-consistent, self-contradictory. implausible. withoult corrobo-ration where corroboration should have been readilb avail-able, and presented by witnesses who did not impress me ascredible. It is for these reasons that I reject Respondent'scontention that Peffly was discharged for legitimate busi-ness considerations. Although it would seem that a dis-charge predicated on bona fide grounds would produce har-monious explanations and a straightforward storydescribing the discharge. Respondent's witnesses presented1 Van de Voorde testified. in substance. hal he v:as angry hecause he hadto service Peffly's route that day.42 In addition to the above-described incnsistencies. elf-conradictions.and implausibilities, which are characteristic of Respondent's case-in-chiefjustifying Peffly's discharge, I note that each of the witnesses who testified forRespondent concerning Peffl)'s discharge-Papslein. Chishlm. nd Van deVoorde-in manner and demeanor while presenting teslirnony pertianing Peffly's discharge, impressed me as an evasive and unreliabhle witness4)1 recognize and have carefully considered hat on April 19. the dale ,ifhis discharge, Peffl received four hona fide disciplinar. warning, ftr hispoor work at Edwards Air Force Base. and that earlier that salme monlh hewas threatened wiih discharge if his work at Fdwards did noi impro e I amsatisfied, however. as foulnd upr. that on April 19 Reponden did not niendto discharge Peffl hut merel intended i ge hirn four discipln.ar warn-ings for his poor work at Edwards. As I have discussed in detil Ulqra. theevidence which Respondent presented to eplain Pefts's di.charge is unbe-lievable, which reinforces the General Counsel's prima la, , howi g that themoving cause of Peffl?'s discharge was his union activlllesa stors characterized by inconsislencies and improbahil-ilies.Based upon the lforegoing I find that Respondent failedto rebut the General ('ounsel's prilial /lc(i showing that themovinig cause of Petlv's discharge was his union activities.and I further find that this failure reinforces the conclusionthat but for his union activities Peffly would not have beendischarged.M4 Accordingly. I find that by discharging PefflyRespondent violated Section 8(a)( I ) and (3) of the Act.11. II (11 \1 I(i I) BAI I () Is 1 111 Rl PRlSIN I I 11( ASII'he ballots of (harlie asttom. Kenneth lToine. andSteven PettIN were challenged by the Board agent who con-ducted the election hecause their names did not appear onthe eligibility list prepared b Respondent. I have found.supr,. Respondent unlasfull discharged each of them inviolation of Section 8(a)( 1 ) and (3) of the Act, therefore Ishall recommend that the challenges to their ballots beo, erruled.The ballot of Charlie Van de Voorde Aas challenged b}the Unionl on the ground that he as a statutor3supervisor.I an of' the view that the record ails to establish that Vantie Voorde as a statutor supersisor.Van de Voorde begaln ork lor Respondent at its \Mojavewarehouse in about Julk 1974. lie unloaded trucks for Imonth, worked as a route salesman for I-1 /2 years. and forthe remainder of his emploNment. which includes the timematerial to this case, worked as a utilityman. As route sales-man he received a salar) plus conimission. As utilityman hereceived nlL a salar .This resulted in his earning lessmoneN than hen hlie v orked as at route salesman. Duringthe period th;li he soorked as a utilit)man Van de Voordewas givien the title of' route mnanager."5and during "some ofthe time" ad an oltice of his o n.While emplo\ed as route manager. Van de Voorde nor-mally perfiorled all of' the jobs necessary to the operationof the varehouse. tle fixed ending machines. installedthem, trained new emploNees. loaded trucks when loaderswere absent. serviced routes when route salesmen v ere ab-sent. and checked in trucks at the end of the workday.The lUnion contends that Van de Voorde was a statutor)supervisor within the meaning of Section 2(11) of the Act~because he possessed the authorit, to discipline and to fireemplo ees. to recommend employees' promotions, and toresponsibly direct emplo ees. I disagree.' I also note hat Paptein's admission at the hearing hal Peffly would nothave been discharged but for the writien warnitng of April 4 b itself estab-lishes a sIlation of the Act. inasmuch as I hase found, s.pra, that this,warning .as isstled becaiuse of' Peffls's union activities. In vie of this. Pap-stein's adnmission constitutes an admlssion that but for Peffl's union activi-ties he would not have been discharged,' Based on the lestimonies of Towne and Peffl, who impressed me asmore credible witnesses Ihan Van de Volrde, whose denial I have rejected., Sec. 211 defines a. supervisor asIn? Indisldual haling aluthoril n Ihe interesl of the employer. tohire, transfer. suspend. laloff, recall, promolte. dscharge. assign, reward.or discipline other emplolees. or responsibillty to direct them. or toadjust their griesanes. or effectilels iio recommend such action, if inconnectlon with the forcgonmg the exercise if such authority is notmerel , of a routine r clericall natulre, hbut requires the use of Indepen-dlenl J Lldglmllc277 I)[('ISIONS OF: NAIlIONAI. I.ABOR REI.AIIONS BOARI)Regarding the contention that Van de Voorde possessedauthority to discharge employees, the sole evidence of thisis his testimony that he discharged Petfl. However. Vlan deVoorde also testified that he lacked the authority to do thisbut acted in a moment of anger on a frolic of his own. As Ihave indicated, supra, I am of the opinion that Van deVoorde's testinmony pertaining to Peflyr's discharge is a lfb-rication; however, since there is a lack of aflirmative evi-dence that he possessed the authority to discharge employ-ees, I reject this contention.Regarding the contention that Van de Voorde possessedthe authority to discipline employees or to effectively rec-ommend their discipline, the record indicates that in thoseinstances where Van de Voorde was connected with theissuance of a written disciplinary warning, it was Respon-dent's policy that the manager of the Mojiave acility con-duct an independent review prior to the issuance of thewarning and to affix his signature on the warning. And inthose instances where Van de Voorde verbally reprimandedan employee, there is no evidence or contention that hisverbal reprimands affected the employees' employment sta-tus.Regarding the contention that Van de Voorde responsi-bly directed employees, the Union points to the fact that heinstructed new employees and inspected the work of all em-ployees. Simply because an experienced employee gives in-struction to less knowledgeable ones, in order that they mayeffectively perform their work, does not confer supervisorystatus within the meaning of the Act.47Nor does the ftactthat Van de Voorde inspected the work of employees con-stitute, per e, the exercise of independent judgment suffi-cient to confer supervisory status, especially where, as here.the evidence does not establish that he has the authorit todiscipline the employees without the manager's approvalafter an independent investigation.Regarding the contention that Van de Voorde has theauthority to recommend that employees be promoted, therecord fails to establish that he had the authority "eflee-tivev to recommend such action" (emphasis supplied) asrequired by Section 2( 1 ) of' the Act.Based on the foregoing and whole record. I find that theevidence in its totality does not establish that Van deVoorde possessed a single indicia of supervisory authorityenumerated in Section 2(11 ) of the Act.4Accordingly, Ishall recommend that the challenge to his ballot he over-ruled.IItt. li RIMLYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be ordered7 Ltikewise, the fact that when C(hisholm was not in the warehouse Van deVoorde was authorized to deal with employees problems is simply a kind ofroutine direction custonmarily exercised by an experienced employee oerthose with less experience and does not confer supervisory status within themeaning of the Act.' In so concluding, I have considered the fact thai Van de Vox)rde had thetitle off route manager. that some of the time he had his ,ow ,,office, that someof the employees regarded him as a supervisor. and that employee Peftlyreceived tinme off from work b asking Van de Voorde's permission. Absentes idence of actual possession o( supervisory authoritl, these secondary indi-cia oI supervision are not controlling.to cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discharged KennethTowne. Steven Petffly, and Charlie Easttom in violation ofSection 8(a) I) and (3) of the Act, I recommend that Re-spondent be ordered to offer them reinstatement and tomake them whole for any loss of earnings and other benefitsresulting from their discharge. by payment to them of asum of money equal to the amount they normally wouldhave earned as wages and other benefits, from the dates oftheir discharges, to the dates on which reinstatement is of-fered. less net earnings during that period. The amount ofbackpay shall be computed in the manner set forth in F W.Wtool/worth Company, 90 NLRB 289 (1950). with interestthereon to he computed in the manner prescribed in FloridaSteeccl Corporation. 231 NLRB 651 (1977). See, generally.Isis Plumring & eating Co.. 138 NLRB 716 (1962).CON( I.USI()NS O() LASS1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)( I) of the Act by:(a) Interrogating employees about their union sympa-thies and activities, and about the union sympathies andactivities of other employees.(b) Threatening employees with discharge because oftheir union sympathies or activities.(c) Promising employees their grievances would be reme-died if they abandoned the Union.(d) Promising employees improved terms and conditionsof employment for the purpose of discouraging them fromsupporting the Union.(e) Instructing employees not to wear union buttons.(f) Threatening an employee with trouble if he wore aunion button.(g) Requiring an employee to wear leather shoes ratherthan tennis shoes for work because of his union activities.4. Respondent violated Section 8(a)( I ) and (3) of the Actby issuing written warnings to the employees named hereinon the dates opposite their names because of the employees'union activities: Quintin Christie .... April 10, 1978: Char-lie Easttom ..... March 27 and April 6, 1978; KennethTowne ....... Late March and April 4. 6. and 10, 1978:Steven Peffiy ....... April 4 and 19. 1978.5. Respondent violated Section 8(a)( 1) and (3) of the Actby discharging Charlie Easttom and Kenneth Towne onApril 10. 1978. and Steven Peffly on April 19. 1978, becauseof their union activities.6. Except as set forth above. Respondent has not other-wise violated the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law.and upon the entire record. and pursuant to Section 10(c) ofthe Act I hereby issue the following recommended:278 PEPSI OI.A HBOl lIING ()OMPANYORI)ER 4The Respondent. Pepsi Cola Bottlinrg Compans. MoJa.e.California. its officers. agents, successors. and assigns, shall:I. Cease and desist ronil(a) Discharging or issuing written disciplinar5a;lrniningsor from otherwise discriminating against its emplo_ees inregard to hire and tenure of enmplo sment or any conditionof emplo\ ment hecause they have supported or engaged inactivities on hehalf of General Teamsters. (hauffeurs.Warehousemen and Helpers. Iocal 982. InternationalBrotherhood otf ''eamsters. C(hauffeurs. Warehousemen andHelpers of America. or anN other labor organization.(b) Interrogating employees about their union s npa-thies and activities and about the union smpathies andactivities of other emplosees.(c) Threatening employees with discharge because of'their union sympathies and activities.(d) Promising employees improved terms and conditionsof employment, and that their grievances will be remediedin order to discourage them from supporting a union.(e) Ordering employees not to ear union buttons andthreatening them with trouble if they wear union buttons.(f) In any other manner interfering with, restraining. orcoercing its employees in the exercise of the rights guaran-teed them under Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Offer Charlie Easttom. Kenneth Toune. and StevenPeffly immediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiall) equivalentones, without prejudice to their seniority or other rights andprivileges, and make each of them whole for an' loss ofearnings suffered by reason of their discharges, in the man-ner set forth in the section herein entitled "The Remed'."49 In the event no exceptions are filed as provided b Sec 102.46 of theRules and Regulations of the National abor Relations Board, the findings.conclusions, and recommended Order herein shall. as provided n Sec 102 48of the Rules and Regulations, be adopted h he Board and become itsfindings, conclusions. and Order. and all objections thereto shall he deemedwaived for all purposesth) Expunge and physically remoxe front its records andfiles all of the written disciplillarN uLarning s tounl unlawfulherein hich ere issued to Ouintinl ('hristie. ('harlielEasttoni. Kenneth Toos e. and Stc·cn Pettils and ans refer-ence thereto.e) P'reserse ;nd. uipon request. make axaiblc to theBoard or its aents. or exatlni tliotn and cop ig. ll pa.-roll records. social securit Iplla mellt recirds. [i tnccrds.personllel records lnl reports. and all other records neces-sar to a;lnals/e the amnlount t bickpa due andil the righlt ofreinstateIelit under the reins l tils ()rder(d) Post at its place oft' business in lMoJave. ('alitfrnia.copies of the attached notice marked "Applendix.i' ( Ioplesof said notice, onl formsl proitldc b! the Regional )lIrctorfor Region 31. after heing dul? signed hbs RespotlndeLn's rep-resentaties, shall be posted hb Respondent lilniediialelupon receipt thereof and be maintained bhs it for 60 con-secutive dass thereafter. in conspicuous places. including- allplaces where notices to employees are custonlmaril posted.Reasonable steps shall be taken hb Respondent to insurethat said notices are not altered, defaced, or covered bh aniother material.(e) Notitl the Regional I)irector for Region 31. in nrit-ing. within 20 dass from the date of this Order, what stepshave been taken to conipln herewith.It Is It RlltlR ORt)IRI:I) that the coimplaint be dismissedas to those llegations not specifically found herein.It Is It R t 11t:H )RI)I RtI) that (Case 31 RC 4077 be ad ithereb is. remanded to the Regional Director ftr Region 31to open and count the ballots of' Kenneth Towne. StevenPemfi5.Charlie Easttomn. and Charles Van de Voorde. aindthereafter to prepare and cause to be ser-ed on the parties arevised talls of ballots, including therein the count ft' saidballots. upon the basis of uhich he shall then issue the ap-propriate certification.') In the eeni that this Order is enforced bh a Judgmentl .i niiedSlates court o aIppeals. the Uords in the notice reading "Posled h order ofthe National Il.abor Rel ations Board" shall rea;d Posted Pursualnt to a Judg-ment o the L niled States (Court Appeals tlntoring aIr order oI the Na-iional abor Relalons Board "2 79